Exhibit 10.c.xiv


Restricted Stock Unit Award Agreement
For Non-Employee Directors




Dear __(Participant Name)__:


This letter is to inform you that the Board of Directors of Masco Corporation
(the “Company”) has granted you the following award (the “Award”) of Restricted
Stock Units (“RSUs”) pursuant to the Non-Employee Directors Equity Program (the
“Program”) under the Masco Corporation 2014 Long Term Stock Incentive Plan (the
“Plan”):


Grant Date
Shares Awarded
Vesting Schedule
(Grant Date)
(# of RSUs Granted)
(Vesting Schedule Dates & Quantities)




This Award entitles you to receive shares of Company common stock (“Shares”)
upon vesting of the RSUs, subject to the terms and conditions of the Program and
this Award Agreement. You must accept this Award within 30 days of this
notification, or it will be canceled without consideration and will be of no
further force and effect. By accepting this Award, you voluntarily agree to the
Terms and Conditions attached to this letter as Annex A (the “Terms and
Conditions”) and to the provisions of the Program and Plan, and acknowledge
that:


•
You have read and understand the Terms and Conditions, the Program and the Plan,
and agree that all of your rights to this Award are embodied therein.

•
You have received or have access to all of the documents referred to in the
Terms and Conditions and the Plan prospectus. Copies of the Company’s latest
annual report to stockholders and proxy statement are available in the “Plan &
Grant Document” section of NetBenefits.com.

•
There are no other commitments or understandings currently outstanding with
respect to any other grants of restricted stock units, restricted stock,
options, phantom stock or stock appreciation rights, except as may be evidenced
by a written agreement between you and the Company.



Please contact Stock Plan Services at (313) 792-6667 or at
StockPlanServices@mascohq.com if you have any questions or concerns regarding
this information.


Sincerely,




MASCO CORPORATION




302726

--------------------------------------------------------------------------------





ANNEX A


MASCO CORPORATION


TERMS AND CONDITIONS OF
RESTRICTED STOCK UNITS FOR NON-EMPLOYEE
DIRECTORS GRANTED UNDER THE
MASCO CORPORATION 2014 LONG TERM STOCK INCENTIVE PLAN




Restricted Stock Units (“RSUs”) are bookkeeping entries that give you the right
to receive Shares on a one-for-one RSU-to-Share basis upon vesting. Shares
issued upon vesting will be registered in your name in book-entry form. RSUs
that do not vest into Shares will be forfeited. Until the RSUs vest and are
settled in Shares, you will not have voting rights with respect to the RSUs or
the underlying Shares, and you will not be able to sell, encumber or otherwise
transfer the RSUs or the underlying Shares except in accordance with the
Company’s 2014 Long Term Stock Incentive Plan (the “Plan”). Terms not defined
herein have the meaning given to them in the Non-Employee Directors Equity
Program (the “Program”) or the Plan.
        
Provided that, since the date that this Award is granted you have continuously
served as an Eligible Director, the restrictions on the RSUs will lapse in
installments as provided in the vesting schedule in the Award Agreement until
all the RSUs have vested into Shares free of restrictions, based on the initial
number of RSUs granted.


The Company will pay a Dividend Equivalent on the RSUs that vest as provided in
the Program.


You agree not to engage in certain activities.


Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of service which in the sole judgment of the Board is
detrimental to the interests of the Company, a subsidiary or affiliated company,
all RSUs that have not vested into Shares will be forfeited to the Company. You
acknowledge that such activity includes, but is not limited to, “Business
Activities” (as defined below).


You agree, in consideration for this Award, and regardless of whether any RSUs
have vested, while you are a Director of the Company and for a period of one
year following the later of the last date of any vesting of any RSUs or the
termination of your term as a Director of the Company, other than a termination
following a Change in Control, not to engage in, and not to become associated in
a “Prohibited Capacity” with any other entity engaged in, any Business
Activities and not to encourage or assist others in encouraging any employee of
the Company or any of its subsidiaries to terminate employment or to become
engaged in any such Prohibited Capacity with an entity engaged in any Business
Activities. “Business Activities” shall mean the design, development,
manufacture, sale, marketing or servicing of any product or providing of
services competitive with the products or services of the Company or any
subsidiary at any time while this Award is outstanding, to the extent such
competitive products or services are distributed or provided either (1) in the
same geographic area as are such products or services of the Company or any of
its subsidiaries, or (2) to any of the same customers as such products or
services of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity” shall mean being associated with an entity as a director,
employee, consultant, investor or another capacity where (1) confidential
business information of the Company or any of its subsidiaries could be used in
fulfilling any of your duties or responsibilities with such other entity, or (2)
an investment by you in such other entity represents more than 1% of such other
entity’s capital stock, partnership or other ownership interests.














302726

--------------------------------------------------------------------------------





Should you breach any of the restrictions contained in the preceding paragraph,
by accepting this Award you agree, independent of any equitable or legal
remedies that the Company may have and without limiting the Company’s right to
any other equitable or legal remedies, to pay to the Company in cash immediately
upon the demand of the Company (1) the amount of income realized for income tax
purposes from this Award, net of all federal, state and other taxes payable on
the amount of such income, but only to the extent such income is realized from
the vesting of RSUs on or after the termination of your term as a Director of
the Company or within the two year period prior to the date of such termination,
plus (2) all costs and expenses of the Company in any effort to enforce its
rights under this or the preceding paragraph. To the extent permitted by
applicable law, the Company shall have the right to set off or withhold any
amount owed to you by the Company or any of its subsidiaries or affiliates for
any amount owed to the Company by you under this Award Agreement.


You agree to resolve any disputes through mediation and, if necessary, binding
arbitration.


Section 3 of the Plan provides, in part, that the Committee appointed by the
Board to administer the Plan shall have the authority to interpret the Plan, the
Award Agreements, this Award and any related document and decide all questions
and settle all controversies and disputes relating thereto. It further provides
that the determinations, interpretations and decisions of the Committee are
within its sole discretion and are final, conclusive and binding on all persons.
In addition, you and the Company agree that if for any reason a claim is
asserted against the Company or any of its subsidiaries or affiliated companies
or any officer, employee or agent of the foregoing (other than a claim involving
non‑competition restrictions or the Company’s, a subsidiary’s or an affiliated
company’s trade secrets, confidential information or intellectual property
rights) which (1) subverts the provisions of Section 3 of the Plan; or (2)
involves any of the provisions of the Award Agreement or the Plan or the
provisions of any equity award or other agreements relating to Company Common
Stock or the claims of yourself or any persons to the benefits thereof, in order
to provide a more speedy and economical resolution, you and the Company will
resolve any dispute through mediation, and, if necessary, final and binding
arbitration before a neutral arbitrator instead of in a court by a judge or
jury. The mediation and arbitration will be administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules. The
decision of the arbitrator will be final and binding. The award rendered by the
arbitrator may be confirmed and enforced in any court having jurisdiction
thereof. The parties shall bear their own legal fees in any arbitration and
shall split the fees of the AAA and the arbitrator. Notwithstanding the
provisions contained herein, however, the parties specifically agree that any
mediation or arbitration required by this paragraph shall take place at the
offices of the American Arbitration Association located in the metropolitan
Detroit area or such other location in the metropolitan Detroit area as the
parties might agree. Except as otherwise required under applicable law, you and
the Company agree that class action, collective action and representative action
procedures shall not be asserted, nor will they apply in any proceeding governed
by the Program. Neither the Company nor you will assert any class action or
representative claims; each shall only submit their own individual claims and
will not seek to represent the interests of any other person or entity. The
provisions of this paragraph: (a) shall survive the termination or expiration of
the Award Agreement, (b) shall be binding upon the Company’s and your respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim based upon the Award Agreement, (c) shall
supersede the provisions of any prior agreement between you and the Company with
respect to any of the Company’s restricted stock unit, restricted stock or other
stock-based incentive plans to the extent the provisions of such other agreement
requires arbitration between you and the Company, and (d) may not be modified
without the consent of the Company. Subject to the exception set forth above,
you and the Company acknowledge that neither of us nor any other person
asserting a claim described above has the right to resort to any federal, state
or local court or administrative agency concerning any such claim and the
decision of the arbitrator shall be a complete defense to any action or
proceeding instituted in any tribunal or agency with respect to any dispute.
















302726

--------------------------------------------------------------------------------





You agree to comply with applicable tax requirements and to provide information
as requested.


You agree to comply with the requirements of applicable federal and other laws
with respect to withholding or providing for the payment of required taxes. You
also agree to promptly provide such information with respect to RSUs or the
underlying Shares acquired pursuant to this Award, as may be requested by the
Company or any of its subsidiaries or affiliated companies.
This Award is, in all respects, subject to the documents referenced in this
Award Agreement and is intended to comply with, or be exempt from, as the case
may be, the provisions of Internal Revenue Code Section 409A.
 


The Award Agreement shall be governed by and interpreted in accordance with
Michigan law.


The headings set forth herein are for informational purposes only and are not a
substantive part of these Terms and Conditions.


These Terms and Conditions are effective for grants made on or after February 7,
2020.






302726